         Case 1:20-cv-01360-ER-DCF Document 19
                                            18 Filed 08/03/20
                                                     07/31/20 Page 1 of 2




                                     O S B O R N L A W, p.c.
                                      43 West 43rd Street, Suite131
                                       New York, New York 10036


DANIEL A. OSBORN                                                                      TELEPHONE
LINDSAY M. TRUST                                                                      212 - 725 - 9800

                                                                                      FACSIMILE
                                                                                      212 - 500 - 5115




                                                                    The proposed amended briefing
                                                                    schedule is adopted.

                                              July 31, 2020         Dated: 8/3/2020


                   VIA ECF

                   Honorable Debra Freeman
                   United States District Magistrate Judge
                   Daniel Patrick Moynihan
                   United States Courthouse
                   500 Pearl St.
                   New York, NY 10007-1312

                          Re:      Avila v. Commissioner of Social Security,
                                   Civil Action No. 1:20-cv-01360-ER-DCF

                   Dear Judge Freeman,

                           We write on behalf of plaintiff, Tomas Avila, and with the
                   consent of the defendant, to request a 7-day extension of time to
                   file plaintiff’s motion for judgment on the pleadings. Plaintiff’s
                   motion is due on August 9, 2020. Plaintiff respectfully requests an
                   extension of time up to and including, August 16, 2020. This is
                   plaintiff’s first request for an extension of time.

                          Subject to the approval of the Court, the parties propose the
                   following amended briefing schedule:

                                a. Plaintiff to serve his motion for judgment on the
                                   pleadings on or before August 16, 2020;
                                b. Defendant to serve its response/cross-motion on or
                                   before October 15, 2020; and
Case 1:20-cv-01360-ER-DCF Document 19
                                   18 Filed 08/03/20
                                            07/31/20 Page 2 of 2




Honorable Debra Freeman
July 31, 2020
Page 2

                 c. Plaintiff to serve his reply (if any) on or before
                    November 5, 2020.

                                         Respectfully submitted,


                                         s/Daniel A. Osborn
                                         Daniel A. Osborn
                                         OSBORN LAW, P.C.
                                         43 West 43rd Street, Suite 131
                                         New York, New York 10036
                                         Telephone:    212-725-9800
                                         Facsimile:    212-500-5115
                                         dosborn@osbornlawpc.com


cc: Amanda Parsels, Esq. (by ECF)
